  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA             )
                                     )      CRIMINAL ACTION NO.
     v.                              )         2:12cr212-MHT
                                     )              (WO)
RICKY NELSON DAWSON                  )

                         OPINION AND ORDER

     Pending before the court is defendant Ricky Nelson

Dawson’s petition for early termination of supervised

release    (doc.   no.   80).       A    hearing   was    held    on   the

petition on October 10, 2019.

    The probation officer filed a memorandum noting his

lack of opposition to Dawson’s petition and describing

Dawson’s     consistent       compliance       with     the    terms   of

supervised     release;       his    successful       employment       and

advancement        to     a         position       of         significant

responsibility; his replacement of his prior gambling

addiction with positive activities, such as farming and

boating;     and   his     consistent       payment       towards      his

restitution judgment.           The government does not oppose
the   early   termination   request.     Based   on   Dawson’s

successful efforts to reintegrate into society, and the

lack of opposition to the petition, the court concludes

that the petition should be granted.

      Accordingly, it is ORDERED that:

      (1) The petition is granted.

      (2) Defendant   Ricky     Nelson   Dawson’s     term   of

supervised release is terminated effective immediately

and he is discharged.

      DONE, this the 10th day of October, 2019.

                                 /s/ Myron H. Thompson
                              UNITED STATES DISTRICT JUDGE
